DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguly et al. (2012/0179444) alone.
As concerns claims 1 and 10, Ganguly shows a method and a non-transitory program carrier device for tangibly carrying computer executable instructions for optimization of stimulation treatments for a main fracture stimulation treatment stage, which comprises: measuring values for i) a fluid flow allocation for each cluster of fractures associated with the main fracture stimulation treatment stage using fiber optic sensors and a surface pressure profile; and ii) tortuosity and friction pressure losses 
As concerns claims 2 and 11, Ganguly shows wherein the measured values for the fluid flow allocation for each cluster of fractures and the surface pressure profile are measured during a step down test (paragraph 0031).
As concerns claims 3 and 12, Ganguly shows wherein the measured values for the tortuosity and friction pressure losses across each cluster of fractures are measured after a step down test (paragraph 0031).
As concerns claims 4 and 13, Ganguly shows wherein the predetermined margin of error and the another predetermined margin of error are less than or equal to 10% (paragraph 0045).
As concerns claims 5 and 14, Ganguly shows wherein the initial treatment schedule parameters include at least one of an injection rate, a fluid property, a proppant property, a pad stage volume, a slurry stage volume, and a proppant concentration (Fig. 3.1; paragraph 0084).
As concerns claims 6 and 15, Ganguly shows wherein the predetermined net pressure value is determined using historical data from another main fracture 
As concerns claims 7 and 16, Ganguly shows wherein the another main fracture stimulation treatment stage is performed in a lateral wellbore used to perform the main fracture stimulation treatment stage (Fig. 3.1).
As concerns claims 8 and 17, Ganguly shows wherein the another main fracture stimulation treatment stage is performed in lateral wellbore that is not used to perform the main fracture stimulation treatment stage (Fig. 3.1).
As concerns claims 9, 18 and 20, Ganguly shows wherein the simulated initial treatment schedule is updated by iteratively modifying one or more parameters of the initial treatment schedule and running another simulation for the main fracture stimulation treatment stage using the calibrated fracture model (Fig. 4.2; paragraph 0075).
As concerns claim 19, Ganguly shows a non-transitory program carrier device for tangibly carrying computer executable instructions for optimization of stimulation treatments for a main fracture stimulation treatment stage, the instructions being executable to implement: measuring values for i) a fluid flow allocation for each cluster of fractures associated with the main fracture stimulation treatment stage and a surface pressure profile during a step down test; and ii) tortuosity and friction pressure losses across each cluster of fractures after the step down test; calibrating a fracture model by iteratively simulating values for i) the fluid flow allocation for each cluster of fractures associated with the main fracture stimulation treatment stage and the surface pressure profile; and ii) the tortuosity and friction pressure losses across each cluster of fractures .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679